1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     JULIO CESAR NAVAS,                                Case No. 3:10-cv-00647-RCJ-WGC

10                                    Petitioner,                     ORDER
            v.
11
      JAMES BACA, et al.,                                          No. 19-71100
12
                                  Respondents.
13

14         Nevada state prisoner Julio Cesar Navas, who is represented by counsel, has

15   filed another pro se application to proceed in forma pauperis in his § 2254 habeas

16   corpus matter (ECF No. 159, see also ECF Nos. 123, 138). First, Navas is represented

17   by counsel, and this pro se filing is an improper fugitive document. Second, Navas’

18   original ifp application was granted in November 2010 (ECF No. 4). Finally, in May

19   2019, this court denied his petition on the merits, entered judgment, and closed this

20   case (ECF No. 155, 156). Thus, the fugitive filing is also moot.

21         IT IS THEREFORE ORDERED that the pro se application to proceed in forma

22   pauperis (ECF No. 159) is STRICKEN.

23

24
                  30 July
           DATED: 23 July 2019.
                          2019
25
                                                         ROBERT C. JONES
26                                                       UNITED STATES DISTRICT JUDGE
27

28
                                                    1
